Citation Nr: 1213254	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The Veteran had active duty service from March 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2010; a transcript of that hearing is associated with the claims file.

The Veteran was also provided a hearing in December 2011 with the undersigned Veterans Law Judge.  A transcript of that hearing has also been associated with the claims file.

This case was initially before the Board in August 2010.  At that time, a previously denied claim of service connection for a psychiatric disorder, including PTSD, was reopened and remanded for additional development of the issue on the merits.  Accordingly, the Board has recharacterized the issue on appeal in order to comport with its August 2010 decision. 

This case again came before the Board in September 2011.  At that time, another remand was ordered to accomplish further development.  

The Board notes that the Veteran was represented by a Veterans Service Organization in the past.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that while stationed at Quantico Marine Base in 1963, he counseled Marines returning from Vietnam.  He indicates that he has PTSD by proxy from internalizing the experiences recounted by others.  The Veteran attributes his psychiatric disability, which he indicates began as a "mind snap" in 1971, to these experiences during active duty.  He also attributed his condition to participating in "night war zone battles," which appear to have been non-combat drill activities, and he discussed the suicide of an individual, which had an impact on him. 

In August 2010, the Board instructed that the Veteran be afforded a VA psychiatric examination.  This was accomplished in February 2011.  In that February 2011 VA examination, the Veteran was diagnosed with psychosis, not otherwise specified. The examiner specifically found that the Veteran's symptoms did not warrant a diagnosis of PTSD.  However, the examiner failed to offer any opinion as to whether the psychosis is at least as likely as not related to the Veteran's service.

The Veteran was provided an additional VA examination in September 2011.  The examiner indicated that the Veteran's psychosis did not manifest during active service or within one year of active service.  However, she did not discuss whether the Veteran's psychosis is related to active service or any incident of active service.

The Board additionally notes that the Veteran submitted a letter from a VA physician, a psychiatrist, dated December 2011.  The psychiatrist indicated that the Veteran spoke with Marines who had returned from Vietnam while on active service; he internalized their stories and episodes, which resulted in PTSD with a stressor of trauma by proxy.  The Board notes that the provider did not discuss the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition. (DSM-IV) criteria or whether the Veteran met such criteria.  See 38 C.F.R. §§ 4.125, 4.126; DSM IV.

The Board finds that given the complexity of the Veteran's psychiatric case and the number of opinions already of record, the RO/AMC must have the Veteran examined by a board of two psychiatrists in order to finally determine if the Veteran has an acquired psychiatric disorder that is related to active service.  The examiners must also re-examine the Veteran's claims of PTSD based on trauma by proxy in order to determine if the Veteran now, or within the relevant period, has had such disability, and if so, whether such would meet the relevant DSM-IV criteria for PTSD.

Also, the Veteran has submitted additional details of a stressor that has not been submitted to official sources to be corroborated.  The Veteran contends that the name of the Marine who committed suicide in the barracks and whose body he lowered was named LCpl. Baldorama.  The date specified of the incident, as specified by the Veteran, was July 1963.  The RO/AMC should attempt to verify this stressor.  

The Board notes that in its August 2010 and September 2011 remand instructions, an opinion as to the possible relationship to service for any diagnosed psychiatric disorder was requested.  In light of this lack of an opinion as to the diagnosed psychosis, the February 2010 and September 2011 examinations must be deemed inadequate.  Thus, additional development is required in order to assure proper compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268   (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing medical records should also be obtained to include updated Vet Center records.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, additional evidence was submitted to the Board since the last supplemental statement of the case in November 2011.  Such should be considered by the RO when readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Worcester VA Medical System and the Manchester Vet Center.

2.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) to verify the claimed stressor of the Veteran cutting down a suicide victim in his unit, more specifically LCpl. Balldorama, in July 1963. 

3.  Schedule the Veteran for an examination by a board of two (2) psychiatrists who have not heretofore seen or examined the Veteran.  Following completion of the examination, the examiners should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable, acquired psychiatric disorder, to include any of the aforementioned previously-referenced psychiatric disabilities, and, in particular, posttraumatic stress disorder and/or a psychosis disorder.  Should it be determined that the Veteran does, in fact, suffer from a chronic, acquired psychiatric disorder, an additional opinion is requested as to whether that psychiatric disorder at least as likely as not had its origin during the Veteran's period of active military service, manifested within one year of active duty or is related to any incident which occurred during active duty. 

The examiners must discuss the private treatment records relating to the November 1984 police altercation and resulting cognitive impairment with emotional problems.  The examiners should also discuss the July 1963 service treatment record which demonstrated the Veteran reported being "in a daze" at that time.  Specifically as to the July 1963 record, the examiners should state whether the symptoms indicated at that time at least as likely as not represent early manifestations of the now-diagnosed psychosis.

Each examiner must indicate that they reviewed the claims file in relation to this examination.

The examiner should be informed that only stressors or stressful conditions that have been verified by the RO may be used as a basis for a diagnosis of PTSD. The examiner should be asked to provide an opinion addressing the following questions: 

(a) Is a diagnosis of PTSD under DSM-IV appropriate? 

(b) If so, is it at least as likely as not that the Veteran has PTSD as a result of a corroborated stressor? 

(c) If not, specifically indicate why a diagnosis of PTSD is not appropriate.

(d) Is there a link between the current symptomatology and service, to include any incident of service or manifestation of a psychiatric disability during service or psychosis within one year of service? 

All information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a full rationale must be provided for any opinion offered. 

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder (to include PTSD).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



